Citation Nr: 0636742	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 17, 1995, 
for the grant of service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from July 1985 to 
August 1989.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The RO determined there was clear and unmistakable 
error (CUE) in a prior October 2001 rating decision that had 
assigned an effective date of December 1, 1993 for the grant 
of service connection for a right knee disorder.  The RO 
instead assigned an effective date of May 17, 1995, and in 
response the veteran wants an earlier effective date.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for disposition of his 
appeal has been obtained.

2.  The veteran was granted service connection for a left 
knee disorder in January 1990; in an April 1991 rating 
decision, his disability evaluation was increased from 10 to 
20 percent.

3.  In April 1993 and May 1995, the veteran and his 
representative submitted statements asserting his right knee 
had deteriorated as a result of having to compensate for his 
service-connected left knee disorder.  The April 1993 
statement was coincident with a claim for an increased 
disability evaluation for his service-connected left knee 
disorder.

4.  In an August 1997 rating decision, the RO granted 
secondary service connection for the veteran's right knee 
disorder.  A 10 percent disability evaluation was assigned 
(as of now effective May 17, 1995).

5.  In February 2002, the veteran filed a claim for an 
earlier effective date for the grant of service connection 
for the right knee disorder; in support of his claim, 
he submitted a copy of an earlier February 1991 claim for 
service connection for his right knee and for an increased 
disability evaluation for his left knee.


CONCLUSION OF LAW

The requirements are met for an earlier effective date of 
February 28, 1991, for the grant of service connection for 
the right knee disorder.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 
3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Here, the Board is granting the veteran's claim for the 
reasons discussed below.  So there is no need to determine 
whether there has been compliance with the VCAA, including 
insofar as the Court's holdings in Pelegrini II, Mayfield, 
and Dingess, because even if there has not been this is 
merely inconsequential and, therefore, at most harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (citing McDonough Power Equip., Inc. v. Greenwood, 464 
U.S. 548, 553 (1984).  See, too, Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2006).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

At the outset, the Board notes that the veteran's original 
claims file is not available, and that many documents 
contained therein are missing.  However, wherever possible, 
copies of previous decisions by the RO and Board, as well as 
copies of documents submitted by the veteran and/or his 
representative, were associated with the current, "rebuilt" 
claims file.  And, to the extent necessary, these documents 
were utilized to determine the relevant facts and procedural 
history in this case.  

The Board likewise acknowledges that, when, as here, records 
cannot be located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The veteran was granted service connection for a left knee 
disorder in January 1990.  According to documents submitted 
by him in support of his current claim for an earlier 
effective date concerning his right knee disorder, in 
February 1991 he submitted a claim for an increased 
disability evaluation for his left knee disorder and asserted 
that he was also experiencing problems with his right knee as 
a result of overcompensating for his service-connected left 
knee disorder.  An April 1991 rating decision increased his 
disability evaluation for his left knee disorder from 10 to 
20 percent.

In April 1993, the veteran and his representative submitted a 
statement requesting an increased disability evaluation for 
his service-connected left knee disorder and again asserting 
his right knee had deteriorated as a result of 
overcompensating for his service-connected left knee 
disorder.  And, in May 1995, he yet again raised a claim of 
entitlement to service connection for a right knee disorder 
as secondary to his service-connected left knee disorder.

In March 1997, the Board remanded the veteran's claim for an 
increased disability rating for his service-connected left 
knee disorder.  At that time, the veteran's claim of service 
connection for a right knee disorder, as secondary to his 
service-connected left knee disorder, was referred back to 
the RO for adjudication.

In an August 1997 rating decision, the RO granted secondary 
service connection for the veteran's right knee disorder.  A 
10 percent disability evaluation was assigned effective May 
17, 1995.

An October 1997 Board decision noted the veteran had 
repeatedly, over the years, argued that his right knee had 
worsened as a result of overcompensating for his service-
connected left knee disability.

In February 2002, the veteran filed a claim for an earlier 
effective date for the grant of service connection for his 
right knee disorder.  

Based on the mitigating circumstances in this case, the Board 
finds that the veteran is entitled to service connection 
retroactive to February 28, 1991.  By law, barring finality, 
an effective date should go back to the date of receipt of 
the initial claim, which in this particular instance was 
sometime in February 1991.  The exact date of receipt of the 
claim during that month cannot be confirmed.  But since the 
payment of monetary benefits based on original, reopened, or 
increased awards may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective, regardless of VA regulations 
concerning the effective dates of awards, this is the most 
appropriate effective date in light of what has occurred.  
See 38 C.F.R. § 3.31.
 
The veteran clearly and repeatedly asserted that his right 
knee had deteriorated as a result of overcompensating for his 
service-connected left knee disorder, whenever he filed a 
claim for an increased disability evaluation for his service-
connected left knee disorder.  This amounted to a claim of 
entitlement to secondary service connection for his right 
knee.  And although, for whatever reason, the RO failed to 
adjudicate this claim in a timely fashion and lost or 
otherwise misplaced his original claim and claims file is not 
his fault.  As a result, he cannot and should not be held 
accountable for this and penalized since the Board cannot 
verify the date of receipt of his original claim for service 
connection (although, again, by all accounts, this occurred 
sometime in February 1991).  It stands to reason that, since 
a contemporaneous rating decision was issued in April 1991 
regarding an increased disability claim for his service-
connected left knee disorder, the veteran's claim for an 
increased rating was likely made within a time period 
immediately preceding that rating decision.  And the veteran 
has submitted a copy of that claim, dated in February 1991, 
which also contained contemporaneous complaints concerning 
his right knee.  Thus, his assertion that his original claim 
for secondary service connection of his right knee disorder 
was filed in February 1991 is credible.  

Ordinarily, the presumption of administrative regularity 
supports the official acts of public officers, see Butler v. 
Principi, 244 F.3d 1337, 1340 (2001), and absent evidence to 
the contrary, it would be presumed that the veteran's 
February 1991 claim would have been stamped on the date of 
receipt associated with his claims file.   However, because 
his original claims file is no longer available, and the few 
documents currently associated with his rebuilt claims file 
suggest he did, as he contends, submit a claim in February 
1991, the presumption of administrative regularity cannot be 
used to dispute his claim.  See Schoolman, supra  
("'clear evidence to the contrary' is required to rebut the 
presumption of regularity, i.e., the presumption that the 
notice was sent in the regular course of government 
action.").  In short, the remaining records and the 
veteran's credible statements clearly suggest that the RO 
received the veteran's original claim for service connection 
of a right knee disorder secondary to his service-connected 
left knee disorder contemporaneous to his February 1991 claim 
for an increased disability evaluation for his service-
connected left knee disorder.  See McColley v. West, 13 Vet. 
App. 553, 556-557 (2000) ("An award . . . is not contingent 
on the 'mailing' of the required evidence, but rather its 
'receipt' by VA.").  Therefore, it cannot be assumed that 
the RO properly assigned the effective date in the July 2002 
rating decision at issue.  

As the effective date of the award of benefits to the veteran 
is the later of the date entitlement arose or the date of the 
claim, the appropriate effective date for the grant of 
service connection for a right knee disorder as secondary to 
a service-connected left knee disorder, is February 28, 1991, 
the presumed date of receipt of his initial claim for this 
condition.  See 38 C.F.R. §§  3.400(b)(2).




ORDER

An earlier effective date of February 28, 1991, is granted 
for service connection for a right knee disorder, subject to 
the laws and regulations governing the payment of 
VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


